COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Devren Byerly v. The State of Texas

Appellate case number:     01-15-00038-CR

Trial court case number: 302287

Trial court:               County Court at Law No. 3 of Jefferson County

        On December 8, 2015, we abated this case and remanded it to the trial court. In the
abatement order, we directed the trial court to determine whether appellant wished to pursue his
appeal, and if so, whether he is now indigent and entitled to appointed counsel; and, if indigent,
to appoint appellate counsel and order the court reporter to file the reporter’s record with this
Court. On January 8, 2016, the trial court held a hearing on our abatement order. The trial court
clerk has filed a supplemental clerk’s that includes the trial court’s “Order of Findings.” The trial
court found that appellant wishes to prosecute his appeal and is indigent. The trial court
appointed Ryan Matuska as appellate counsel and ordered the transcript of all proceedings to be
prepared and submitted to this Court. Accordingly, we REINSTATE this case on the Court’s
active docket.

        The court reporter is directed to file the reporter’s record within 30 days of the date of
this order.

       Appellant’s brief is due to filed within 30 days from the date the reporter’s record is filed.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: January 28, 2016